PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/077,207
Filing Date: 22 Mar 2016
Appellant(s): Olsen et al.



__________________
Stephen J Walder, Jr (Reg. No. 41,534)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/17/2021.





(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 1/22/2021 from which the appeal is taken have been modified by the advisory action dated 3/31/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.

Claims 11 and 13-31 are rejected under 35 U.S.C. 101.
Claims 11, 13-15, 18-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US Patent Application Publication 2014/0100882) in view of Mueller (US Patent Application Publication 2004/0059622) and Denberg (US Patent Application Publication 2009/0138285).
Claims 16, 24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US Patent Application Publication 2014/0100882) in view of Mueller (US Patent Application Publication 2004/0059622) and Denberg (US Patent Application Publication 2009/0138285) as applied to claims 15, 23, and 28, and further in view of Patel et al (US Patent Application Publication 2012/0179480).
Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al (US Patent Application Publication 2014/0100882) in view of Mueller (US Patent .

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 11 and 13-31 under 35 USC 112(a).

(2) Response to Argument

A.	Appellant’s arguments with respect to the rejection of claims 11 and 13-31 under 35 USC 101 have been fully considered but are not persuasive.
Appellant argues starting on page 7 that claims are not directed to an abstract idea and that the rejection of the claims is based on “an oversimplification and generalization of the claimed invention as a whole,” and that the claims are not merely directed to the general concept of soliciting patients to perform an action to assist a medical practitioner to achieve an incentive goal. Appellant asserts that the claims are instead directed to “a specific ordered set of operations performed by a specific improved computing tool.” Examiner respectfully disagrees that the claims are not directed to an abstract idea.
Under Step 2A Prong 1 examiners are required to “(a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the 
Appellant asserts that the rejection “fails to explain in detail how any of the specific operations recited in the claims are able to be practically performed by a human being or how any of the operations are themselves organizing any human activity, let alone a relationship or interaction between a patient and a provider as the Final Office Action alleges.” As noted above, the explanation characterizing the abstract idea is provided in order to explain how the operations, as a whole, constitute organizing human activity. Examiner maintains that the recited limitations, such as generating a registry of patient records each being associated with a corresponding patient and comprising personal and medical information about the corresponding patient, determining an incentive goal  whose criteria the medical practitioner has not yet met, identifying patients having a medical condition corresponding to the incentive goal and who have not performed the action, and sending a series of generated communications to each patient, 
Appellant further argues that the claims are not directed to identifying patients that are not performing certain actions related to their healthcare and instructing them to perform those actions, but are instead directed to “perform[ing] a specific set of operations that identify incentive goals for the practitioner that are not being met, and then identifying patients that can perform actions to help the practitioner meet those incentive goals.” Examiner notes however that Appellant’s characterization of the claimed invention falls within the abstract idea listed and explained under Step 2A Prong 1. With respect to Appellant’s argument that the claim is instead directed to “an improved computing tool that performs the specific ordered combination of operations,” Examiner again notes that the recited computing elements constitute additional elements and are addressed under Step 2A Prong 2 and Step 2B in accordance with the 2019 Updated PEG. The recitation of a computing tool as performing functions which fall within the scope of one of the enumerated categories of abstract idea does not preclude the claim from reciting an abstract idea under Step 2A Prong 1.

Appellant argues each limitation of claim 11 on pages 11 through 15, asserting that each of the limitations cannot practically be performed by a human being and/or is a specific function performed by the computing tool. 

With respect to Appellant’s argument that a human being cannot “evaluate a registry of incentive goals for a medical practitioner based on the patient registry to determine an incentive goal whose criteria the medical practitioner has not yet met” by “calculating an amount by which the incentive goal has not yet been met and determining the incentive goal as one whose calculated amount is equal to or less than a predetermined threshold,” Examiner notes that this only requires that a person identify an unmet goal from a list of goals based on how close each of the goals are to being met. Examiner maintains that a human being is capable of looking at patient information and a series of goals and identifying goals that are within a threshold amount of being completed. Appellant does not provide further argument supporting why a human would not be able to identify goals within a certain amount of being completed.

With respect to Appellant’s argument that a human being could not perform the function of automatically controlling an automated communication system to send a generated communication, via the automated communication system and at least one electronic communication network, in at least one first predetermined mode of communication, to a communication device associated with the patient,” Examiner first notes that the automated 
With respect to Appellant’s argument that a human being could not monitor responsiveness of the patient’s to the generated communication and automatically update the patient registry based on the patients who respond to the communication, Examiner maintains that a human being is capable of monitoring which patients respond to a communication and recording the responsive patients. This could be anything from remembering which patients have not responded yet to making notes on the registry of patients by crossing off those who have replied. Again, tasks such as monitoring who has replied to a communication are basic administrative and secretarial tasks. 
This same logic applies to Appellant’s argument that a human being cannot update the set of patients by removing patients who have responded to the communication, adding new patients, and keeping patients who have not responded. This could be done by a person using a pen and paper to keep a list, or using any other mechanism for keeping track of a set of individuals based on responses to a communication. Adding new patients could be done in the same manner as used to initially select the patients. These are basic tasks which only require rudimentary note-taking. Sending a second communication to the remaining patients and new 

Appellant further argues that the claims do not recite a method of organizing human activity because none of these limitations involve human interaction or organizing human activity, and that the claims are not directed to what occurs between the patients and the medical practitioner. Examiner respectfully disagrees. A claim does not need to expressly recite functions as performed by a human being in order for those functions to fall within the scope of a certain method of organizing human activity. For example, in Voter Verified Inc v. Election Systems & Software, the Federal Circuit held that a claim directed to “"[a] method for voting providing for self-verification of a ballot comprising the steps of" presenting an election ballot for voting, accepting input of the votes, storing the votes, printing out the votes, comparing the printed votes to votes stored in the computer, and determining whether the printed ballot is acceptable.” See MPEP 2106.04(II)(C) (quoting Voter Verified Inc v Election Systems & Software, 887 F.3d at 1384-85). The claims at issue recited a system comprising one or more computers, a printer, and a scanning machine which performed a series of functions including presenting an election ballot to a user, accepting input of votes, recording votes, printing the votes, comparing the printed votes to the stored votes, and determining whether the printed ballot is acceptable as quoted above. The Court still found that the claim recited a method of organizing human activity event 
In the present case, the claims recite limitations which similarly fall within the scope of a certain method of organizing human activity even though each of the functions is recited as performed by a computer. 

Appellant further argues starting on page 18 that the claims integrate any abstract idea into a practical application under Step 2A Prong 2 on the basis that they recite “the application or the judicial exception in "some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception".” Examiner respectfully disagrees. Examiner initially notes that the portion of the 2019 Updated PEG specifically phrases the exemplary consideration as “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” (emphasis added) rather than simply reciting the judicial exception itself in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Appellant asserts that the claims recite a meaningful way of applying the alleged abstract idea because they recite a “particular computing tool designed to control the way in which a communication system automatically communicates with specifically selected patient 
However, Appellants arguments amount to an assertion that the claims recite a computing tool that performs particular functions, each of which has been interpreted as falling within the scope of the abstract idea. Merely asserting that a claim recites “specific” limitations which are performed by a computing device is not sufficient to establish that the claims recite an additional element which applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Appellant themselves characterizes the additional element in question, i.e. the computer processor or data processing system, as a “tool” which performs the functions argued by Examiner as falling with the abstract idea, and the 2019 Updated PEG expressly states that an additional element which “merely uses a computer as a tool to perform an abstract idea” has been identified by the courts as not sufficient to integrate an abstract idea into a practical application. 
With respect to Appellant’s argument that “[t]he claimed improved computer tool performs such non-generic computer functionality and improves the way in which medical practitioners are able to qualify for incentives under various governmental and private organization incentive plans,” asserting that the functions within the abstract idea provide some benefit or useful outcome does not establish that the additional elements, such as the computer processors, applies or uses the judicial exception in some other meaningful way beyond 
With respect to Appellant’s citation to Example 41 from the promulgated Subject Matter Eligibility Examples, Example 41 does not state that merely transmitting a communication with specific content over a communication channel was sufficient to integrate the abstract idea into a practical application. Rather, the abstract idea in that example is a mathematical formula, and the additional elements in the example claim integrate that mathematical formula into a particular manner of encryption via transforming a plaintext signal into ciphertext word signals and sending those signals to a second computer terminal. Contrary to Appellant’s assertion otherwise, the nature of the abstract idea is key in determining whether a particular additional element integrates the abstract idea into a practical application. In the present case, the additional elements in the claims are merely generic computing elements used to implement the abstract idea via data processing and transmission.

Appellant further argues that the rejection “fails to fully consider the integration of the functionality with the computer elements of the claims in a non-generic manner and to provide a specific technological solution [sic]” and that the rejection “merely alleges that all of the functionality recited in the claims is the abstract idea and the additional elements are merely the computer readable storage medium, data processing system, a processor and memory, an automated communication system, an electronic communication network, and a communication device associated with the patient.” Examiner respectfully disagrees. Pages 11 and 12 of the prior Final Rejection expressly address the specific functions performed by each of these additional 

With respect to Example 37 argued by Appellant starting on page 23, Examiner notes that the abstract idea in that scenario was construed as being a mental process, not a method of organizing human activity. Furthermore, the additional elements were not limited to the graphical user interface, but rather included receiving a user selection to organize each icon based on a specific criteria being an amount of use of each icon, and critically, automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. As explained in the portion quoted by Appellant, the automatic moving of the most used icons to a position on the GUI closest to the start icon of the computer system integrated the mental process of determining the amount of use of each icon over a predetermined period of time into a practical application of providing an improved GUI which displays icons arranged according to use. The claim in Example 37 also recites a processor as performing the function of determining the amount of use of each icon over a predetermined 
With respect to Example 40 argued by Appellant starting on page 24, Examiner again notes that the abstract idea at issue is a mental process, not a method of organizing human activity. Likewise, the only limitation considered within the abstract idea is that of comparing at least one of the collected traffic data to a predefined threshold. The explanation cited by Appellant state that “[t]he claim recites the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold.” The additional elements in this example were not determined based on whether they were the “specific functionality involving [the recited hardware elements] as recited in the claims,” but instead based on which of the limitations could be performed in the human mind or with the aid of a pen and paper.
In the case of Example 42 as cited by Appellant, the practical application was not based solely on whether the claimed functions were considered “as a whole.” For example, claim 2 in Example 42 also recites a plurality of network-based non-transitory storage devices and a content server. These elements, when considered as a whole in the same context as claim 1 of the Example, were not found to integrate the abstract idea into a judicial exception.

Appellant argues starting on page 26 that claims 16 and 24 are “directed to an improved computer tool and not an alleged abstract idea or method of organizing human activity” on the basis that a human mind cannot calculate a probability that a patient will perform the action in 
This same rationale applies to Appellant’s argument that a human could not monitor responsiveness of the patients to the communications and expand the set of patients in response to one or more of the patients not responding.


B.	Appellant’s arguments with respect to the rejection of claims 11 and 13-31 under 35 USC 103 have been fully considered but are not persuasive.

Appellant argues starting on page 32 that Hamilton does not disclose evaluating a registry of incentive goals for a medical practitioner based on the patient registry to determine an incentive goal whose criteria the medical practitioner has not yet met by calculating an amount by which the incentive goal has not yet been met, as well as not disclosing “a correlation of the determined action and information stored in the corresponding patient registry records to identify the set of patients as patients whose patient registry records indicate that the patients have been within a temporally restricted time period and are patients that have not performed the determined action.” 
Appellant asserts that Hamilton only discloses identifying patients attributed to a provider that already meet the criteria of an objective and are “scorable patients.” Examiner respectfully disagrees. Paragraphs 85, 90, and 91 contradict Applicant’s construction of the term “scorable patients” as used in Hamilton. Paragraph 85 explicitly states that “those patients who are part of the group of patients for whom quality measures are being monitored and upon which incentives are based are considered a scorable patient group.” Paragraph 90 then states that an objective describes the number of patients to be included in the quality measure group (i.e., the scorable patient group), and the percentage or number of patients in the scorable patient group that are required meet the quality measure before an incentive is provided, and provides an example where “a quality measure contract objective for a provider associated with the healthcare organization may specify that an incentive of a defined amount will be awarded if 60% of a 60 patient scorable group attributed to provider have hemoglobin AlC levels below a predefined threshold.” Appellant’s construction of Hamilton as disclosing a “scorable group” as patients who already meet an objective is not compatible with this example.

With respect to Appellant’s argument on page 34 that Hamilton does not disclose determining the incentive goal as one whose calculated amount is equal to or less than a predetermined threshold, Examiner notes that Hamiton is not relied upon to teach the argued limitation. Furthermore, Figures 18, 19, and 24, along with paragraphs 85, 90, 92, 103, 104, and 106 clearly describe monitoring whether patients have performed particular actions such as scheduling appointments or receiving a mammogram. Figure 16, and paragraphs 101, 103, 104, determining patient populations who are eligible for outreach based on not meeting one or more quality measures, while paragraphs 51, 54, 85, 107, and 128 describe identifying the set of patients to perform the action by extracting patient information indicating that the patient currently (i.e. in a restricted time period) has a disease corresponding to an incentive goal (see also paragraphs 85, 90, 92, 103, and 104 as cited above for actions such as mammograms).
Examiner again respectfully disagrees with Appellant’s assertion that Hamilton only discloses identifying patients that have already met the criteria of an objective and assigning them as scorable patients to a scorable patient group and then determining a subset based on an additional criterion. As explained above, paragraph 85 explicitly states that “those patients who are part of the group of patients for whom quality measures are being monitored and upon which incentives are based are considered a scorable patient group.” Paragraph 90 then states that an objective describes the number of patients to be included in the quality measure group (i.e., the scorable patient group), and the percentage or number of patients in the scorable patient group that are required meet the quality measure before an incentive is provided. 

With respect to Appellant’s assertion on page 37 that “there is no teaching or suggestion in Hamilton that the determination of what patients/providers to perform outreach events with follows the specific process recited in the present claims as emphasized above,” Examiner notes that the Appellant continues to argue that Hamilton does not disclose elements, such as determining the incentive goal as one whose calculated amount is equal to or less than a predetermined threshold, for which it is not relied upon. Examiner again refers to the citations to Hamilton provided above which describe how patients are attributed to a provider and are 

Appellant argues on page 38 that Hamilton does not disclose updating the set of patients by removing patients that responded to the generated communication. However, Hamilton is not relied upon to teach the argued limitation. Hamilton discloses updating the set of patients, but is not relied upon to teach doing so by removing those patients who have not responded. Likewise, Hamilton is not relied upon to teach selecting a second mode of communication different from the first mode of communication as argued by Appellant. Appellant continues to provide piecemeal analysis of the references by attributing to Hamilton limitations which it is not relied upon to teach.

Appellant further argues on page 43 that Mueller does not teach calculating an amount by which a goal has not yet been met and compare an amount by which it was not met to a threshold to determine if it is equal to or less than the threshold. Applicant asserts that Mueller only teaches interfacing with a user about their current task and how far along they are in the task and then lets them know if they are taking too long. Examiner respectfully disagrees. Paragraphs 10 and 135 of Mueller describe monitoring how close a user is to completing a task, i.e. a goal, is to completion, and then selecting a task for the user to perform if the completion percentage is above a threshold. Examiner maintains that determining whether a task is at least a certain percentage completed, e.g. 80% complete, teaches or renders obvious monitoring whether a task is within a certain threshold of being completed, e.g. 20% left to complete, in combination with 
Appellant further argues that Mueller is not properly combinable with Hamilton on the basis that the references are not related and that one of ordinary skill in the art would not be motivated to combine the references. Examiner respectfully disagrees. A reference is not required to be from the same field of endeavor as the claimed invention in order to qualify as analogous prior art, and may qualify if “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. See MPEP 2141.01(a)(I). In the present case, the problem faced by the inventor requires selecting particular goals, i.e. tasks, which are within a certain percentage of completion in order to prioritize and those tasks. Mueller teaches a system for improving the efficiency with which tasks are completed (see Mueller paragraph 9), and is relied upon specifically to teach calculating an amount by which a goal has not yet been met and selecting a goal based on the amount being equal to or less than a predetermined threshold. A system which monitors the completion level of a series of tasks and selects a task for prioritization based on the completion amount of each task is reasonably pertinent to the problem being addressed by the present invention.
Appellant asserts on page 46 that “the motivation to combine the teachings of the references is because the teachings are both allegedly old and well known, i.e., prior art, and because they perform the same function, i.e., are the same.” Examiner respectfully disagrees with this characterization. The rationale provided on page 22 of the Final Rejection does not assert that the teachings of Hamilton and Mueller are the same, but rather states that the elements of Hamilton and Mueller were each well-known and “would have performed the same function in 

Applicant further argues on page 48 that Denberg does not teach removing, from a set of patients, patients that have responded, or expanding the set of patients. Examiner first notes that Denberg is not relied upon to teach expanding the set of patients. Denberg is specifically relied upon to teach removing patients who responded to generated communications from a patient set for communications (see Denberg paragraphs 82, 96, 111, and 145 describing closing the outreach process for patients who provided various forms of response, such as by receiving the services or opting out of communications) and sending a second generated communication in at least one second predetermined mode of communication, wherein for patients maintained in a set of patients that did not respond to a generated communication, the at least one second predetermined mode of communication is different from the at least one first predetermined mode of communication (see Denberg paragraphs 67, 68, 96, 111, and 150 which describe first generating written communications to a set of patients, and then calling the patients, i.e. a second different mode of communication, who do not respond within a set period of time). Whether a human being is described as closing the outreach process, as argued by Appellant, does not preclude Denberg from teaching these limitations.



Examiner further respectfully disagrees with Appellant’s argument starting on page 51 that Hamilton does not disclose the set of patients being selected from patients whose patient records indicate that the patient is within a predetermined specified pool of patients that are patients that are not existing patients of the medical practitioner. Applicant states that the cited portions of Hamilton only refer to two different possibilities for selecting patients, and that “a healthcare organization or provider are equivalent in the operation of Hamilton. However, paragraph 101 of Hamilton expressly differentiates the roles of providers and organizations, describing an outreach event as “an action or communication by the organization or its providers…”, i.e. the disclosure of Hamilton clearly describes providers as being employed by healthcare organization and contemplates the actions of each separately. Paragraph 103 then describes accessing a population data store “to identify patients currently associated with the organization or the provider who are eligible for an outreach event related to one or more quality measures.” Paragraphs 122-124 additionally describe the scorable patients extending across provider groups rather than merely those exclusive to a particular provider.

With respect to Applicant’s arguments starting on page 53 regarding Patel, Examiner notes that Patel is not relied upon to teach, for each incentive goal in the registry of incentive goals, calculating an amount by which the incentive goal has not yet been met and determining the incentive goal as one whose calculated amount is equal to or less than a predetermined threshold, or the other argued limitations. Patel is specifically relied upon to teach calculating, 
Appellant’s arguments regarding Patel only amount to piecemeal interpretation of references and do not address the subject matter for which Patel is relied.

Appellant does not offer further argument with respect to the McElhinney reference.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Gregory Lultschik/Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.